Per Curiam.
Plaintiffs wrongful death action, charging defendants with breach of warranty in the transfusion of blood, was dismissed by the trial court pursuant to defendants’ motion for accelerated or summary judgment. Plaintiff appeals.
When read to give effect to the most reasonable and probable intent of the Legislature, 1967 PA 174 (MCLA 691.1511; MSA 14.528[1]) precludes the implication of warranties in a blood transfusion transaction where no medical test is available to ascertain the fitness of the blood.
Inasmuch as plaintiff has admitted that there was no such medical test available at the time of the blood transfusions in question, the trial court’s dismissal of plaintiffs action was proper.
Affirmed.